Exhibit 10.1

 

 

 

 

 

Master Technology Agreement

 

 

Between

 

 

SEST Australia Pty Ltd
(A.C.N. 618 743 258)

 

and

 

Australian Future Energy Pty Ltd
(A.C.N. 168 160 067)

and

 

Synthesis Energy Systems Technologies, LLC

 

10 May 2017

 



 

 

 



 Page 1 of 29

 

Master Technology Agreement

 

THIS MASTER TECHNOLOGY AGREEMENT (this “Agreement”) is made on 10 May 2017 by
and among :

 

Synthesis Energy Systems Technologies, LLC, a company incorporated under the
laws of United States of America and having its registered office at Three
Riverway, Suite 300, Houston, Texas 77056 (hereinafter referred to as "SES”);

 

SEST Australia Pty Ltd, a company incorporated under the laws of Queensland,
Australia and having its registered office at c/- Crowe Horwarth, Level 16, 120
Edward Street, Brisbane, Qld, 4000 (ACN 618 743 258) (hereinafter referred to as
"SESTA”); and

 

Australia Future Energy Pty Ltd, a company incorporated in accordance with the
laws of Queensland, Australia and having its principal place of business at
Level 10, 10 Market Street Brisbane, Qld, 4000 (GPO Box 3288, Brisbane, Qld
4001) (ACN 168 160 067) (hereinafter referred to as the "AFE”).

 

SESTA and AFE are each herein referred to as a “Party” and collectively as the
“Parties”.

 

Certain definitions for terms in this Agreement are provided in Appendix A.

 

WHEREAS, Synthesis Energy Systems, Inc. (“SES”) is a global energy and
gasification technology company that provides products and solutions to the
energy and chemical industries and owns gasification technology uniquely well
suited for the clean and efficient conversion of most all qualities of coals,
biomass, and blends thereof, including very low quality coal and coal wastes,
into syngas, and its wholly owned subsidiary Synthesis Energy Systems
Technologies, LLC (SEST) owns and controls SESTA.

 

WHEREAS, SES owns proprietary SGT and, together with its joint venture partners,
has designed, constructed and operates five of its gasification systems in two
projects in China.

 

WHEREAS, SES and GTI entered into an Amended and Restated License Agreement
dated November 5, 2009 (“GTI Agreement”), which granted SES certain rights to
sublicense and use U-Gas® technology.

 

WHEREAS, SES and AFE were parties to a Master Technology Agreement dated 9 June,
2015 (as amended on 5 April 2016) ("Previous MTA"). AFE and SES agree that, with
effect from the date of this Agreement, the Previous MTA is terminated.

 

WHEREAS, SES has assigned to its subsidiary SESTA certain rights under the GTI
Amended and Restated License Agreement in an Assignment Agreement dated June 14,
2010 related to the region of Australia or as further described herein.

 



 Page 2 of 29

 

WHEREAS, SESTA desires to grant certain technology access rights for SGT to AFE
for the Territory as defined herein.

 

NOW, THEREFORE in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, the Parties agree as
follows:

 

 

1.Termination and Release

 

1.1.With effect from the date of this Agreement, AFE and SES agree that the
Previous MTA is terminated.

 

1.2.Each party releases and forever discharges the other and its officers and
employees from all actions, suits, claims, demands, costs and other liabilities
of any nature which it now or at any time may have, or could or might have had
against the other party and its officers and employees or any of them, including
in tort or in contract, in connection with or incidental to the Previous MTA.

 

2.Technology Access and Exclusivity



 

2.1.AFE hereby commits for the Term to exclusive use of SGT for all gasification
related Projects conducted by it in the Territory. During the Term of the
Agreement, AFE (i) shall only use SGT for its gasification related Projects
developed in the Territory and (ii) agrees that it shall not develop,
commercialize, build, use, sell, or offer for sale any competing gasification or
coal conversion technology without the prior written consent of SESTA. Said
exclusivity will remain in full force and effect throughout the entire Term of
this Agreement.

 

2.2.SESTA hereby grants to AFE the exclusive right, for the Term of this
Agreement, and subject to the conditions and limitations set forth herein, to
promote SGT in the Territory and to enter into PLA’s with SESTA for AFE Projects
and to facilitate licenses by way of PLA’s between SESTA and Project proponents
for the use of SGT solely for the purpose of pursuing the AFE Objective in the
Territory, subject to basic terms and conditions as follows:

 

2.2.1.AFE will notify SESTA in writing every quarter of its target Projects that
have the future potential for a PLA to be executed. This notification shall
include Project name, location, owner, estimated syngas capacity and use of
syngas for each Project which may change from time to time as the Project
progresses.

 

2.2.2.All Projects that would use the SGT shall require a PLA between SESTA and
the relevant Project Company which is intended to own and operate the project
using SGT to produce syngas. The PLA shall include the necessary technology
rights for the operation of the Project in the Territory. Each Project PLA shall
grant defined rights to operate the proposed Project to produce a known quantity
of Syngas.

 

 Page 3 of 29

 



2.2.3.All Projects licensed to use the SGT through a PLA receiving performance
guarantees from SESTA would utilize SGT Proprietary Equipment purchased from
SESTA, a PDP related to the design of SGT for the project and Technical Services
related to post-PDP engineering support. For the avoidance of doubt and subject
to clause 2.2.5, no Project, customer or any third party may be sold or given
access to any SGT design or Confidential Information, including a PDP, without a
valid, binding PLA in place between SESTA and the Project owner/s. For the
purposes of clarity certain technical confidential information related to the
SGT may be required for market and business development purposes related to a
Project. AFE shall protect the SESTA Confidential Information in accordance with
clause 8 of this Agreement and follow the work practice described in clause
[2.2.5] for market and business development.

 

2.2.4.AFE and SESTA will undertake commercially reasonable efforts to cooperate
to complete the required PLA for each Project and SESTA will not unreasonably
withhold its consent to enter into a PLA on terms substantially similar terms to
the reference PLA.

 

2.2.5.For market and business development purposes related to a Project, AFE and
SESTA will co-operate to secure a TNDA with relevant third parties for each said
Project prior to the disclosure of any Confidential Information. A sample TNDA
is attached as Appendix E to this Agreement and shall serve as reference. No
Confidential Information related to the SGT for market and business development
purposes shall be provided to any Project unless and until a TNDA is in place.

 

2.2.6.SESTA and AFE will cooperate and use their commercially reasonable efforts
to mutually agree on an SGT License Fee for each Project as described in
Appendix B. The approach in Appendix B may be changed and modified over time to
adjust for market conditions as mutually agreed by SESTA and AFE.

 

2.2.7.For the purposes of clarity, SESTA retains the right to license,
commercialize, build, use, offer to sell, and sell SGT, SES Marks, and related
equipment and services into projects which primarily relate to direct reduced
iron (“DRI”) projects in the Territory, independently of AFE, and without any
requirement to account or report to AFE. However, this clause does not apply
where the arrangement relates primarily to a facility, equipment or services
that would otherwise be a Project but involves an element of DRI. AFE is also
not excluded from undertaking DRI projects with SESTA if the opportunity arises.

 

2.2.8.SESTA and AFE may, from time to time, enter into exclusive co-operation
arrangements for Projects outside of the Territory, based on written mutual
agreement between SESTA and AFE. Where AFE is involved in those projects outside
of the Territory with SESTA, then AFE will be entitled to share in the Shared
License Fee as otherwise outlined in this Agreement.

 

 Page 4 of 29

 



2.2.9.AFE shall not have the right to grant a license to any third party to the
SGT or SES Marks and SESTA shall not grant licenses to any third party within
the Territory to SGT or SES Marks without accounting to AFE for the Shared
License Fee. SESTA must not appoint any other person to promote or facilitate
PLA’s in the Territory without prior written consent from AFE other than for
projects which primarily relate to DRI and distributed power as described in
2.2.7.

 

2.2.10.In exchange for its covenants under this Agreement, AFE shall receive the
Shared License Fee from SESTA within 15 days of receipt by SESTA of the SGT
License Fee (irrespective of whether SES has paid GTI the GTI Fee by that time)
payment from:

 

2.2.10.1.a Licensee within the Territory which has entered into a PLA for a
project for which AFE has the right under this Agreement to facilitate; or

 

2.2.10.2.a license agreement with a party where, as mutually agreed by SESTA and
AFE, a PLA was originally introduced or facilitated by AFE and the party
transfers or extends or subsequently enters into a license granting it the
rights to use SGT outside the Territory and where AFE is an active developer
and/or equity owning participant of the project;

 

2.2.10.3.For the purposes of clarity AFE shall only be entitled to the Shared
License Fee for projects outside the Territory where AFE is an active
contributor to the completion of a PLA, a developer and/or equity owner of the
Project.

 

and whether or not the License Fee is received during or after the expiry or
termination of this Agreement or is received by SES, SESTA or an Affiliate (of
either of them) provided the PLA was entered into during the Term.

 

2.2.11.The payment obligations of SESTA to AFE relating to the Shared License
Fee shall be guaranteed in full by SES:





 

3.Intellectual Property and Improvements

 

3.1.This Agreement solely grants exclusive commercial access to the SGT from
SESTA as defined herein for the purpose of achieving AFE Objective as
contemplated by Section 2 and does not grant or imply any ownership or license
rights of any kind to AFE for the SGT or the SES Marks, or any other right
beyond those expressly provided for in this Agreement.

 

3.2.All improvements whether patentable or not related to the SGT developed
through the normal course of AFE’s market and business development efforts prior
to completion of a PLA for a project will be governed by the TNDA.

 

 Page 5 of 29

 



3.3.AFE shall not undertake any SGT technology research or development
activities or SGT integration development with adjacent technologies without
prior written consent of SESTA and which consent may in SESTA’s sole discretion
be withheld and which consent if granted shall describe the specific terms and
conditions for ownership of intellectual property rights. In the event any
improvements to the SGT technology are created by AFE (“AFE Improvements”), AFE
grants to SESTA, without accounting or payment, an irrevocable, royalty-free
license to use any AFE Improvements globally. SESTA shall have the right to
sublicense the right to use AFE Improvements without any payment due to the AFE.
However, the ownership of any AFE Improvements shall belong to AFE.

 

3.4.All rights related to SGT Intellectual Property for a Project are governed
solely by the PLA for the Project.

 

4.Protection of Intellectual Property Rights

 

4.1.The Parties shall inform each other immediately of any infringements,
misuse, or misappropriations of any portion of the SGT in the Territory and the
Parties shall consult and determine what reasonable steps should be taken in
connection with such third party action.

 

4.2.SESTA may, in its absolute discretion, and will, where reasonably necessary
to enforce, defend and protect the SGT in the Territory, commence proceedings in
respect of any third party action referred to in clause 4.1.

 

4.3.SESTA:

 

4.3.1.must bear the costs of the proceedings;

 

4.3.2.has complete discretion as to the conduct of the proceedings, including
selection of legal representation; and

 

4.3.3.is solely entitled to any costs or damages recovered.

 

4.4.AFE must cooperate with SESTA in respect of any such proceedings. Other than
proceedings between SESTA and AFE, SESTA shall reimburse AFE for its reasonable
costs including legal costs in so cooperating and shall, at AFE’s request,
indemnify AFE with respect to any obligation or liability whatsoever that AFE
may be called upon to discharge.

 

4.5.AFE shall not commence proceedings in respect of any third party action
referred to in clause 4.1 unless SESTA refuses to do so.

 

4.6.Other than proceedings between SESTA and AFE if AFE undertakes the
prosecution or defence of any action or proceedings, SESTA will cooperate with
AFE in relation to such action or proceedings (including, if necessary becoming
a party to that action or proceedings) and the costs and expenses of any such
action or proceedings will be borne by AFE and AFE shall reimburse SESTA for its
reasonable costs including legal costs in so cooperating and shall, at SESTAs
request, indemnify SESTA with respect to any obligation or liability whatsoever
that AFE may be called upon to discharge and AFE will be entitled to any costs
or damages recovered.



 

 Page 6 of 29

 



5.SES Marks

 

5.1.SESTA will provide AFE with SES Marks for the development of the business of
AFE. SESTA will retain all ownership rights of the SES Marks and grant AFE a
royalty free license to use the SES Marks in accordance with the requirements of
this Agreement.

 

5.2.AFE acknowledges the validity of the SES Marks and SESTA's sole and
exclusive right, title and interest in and to the SES Marks, including SESTA's
right to register or to have registered the SES Marks, and own and control all
of the goodwill associated with the SES Marks and such goodwill shall remain at
all times the sole and exclusive property of SESTA. Apart from its rights under
this Agreement, AFE will not acquire any right, title or interest in or to the
use of the SES Marks during or after the Term. AFE recognizes the great value of
the publicity and goodwill associated with the SES Marks and, in such
connection, acknowledges that such goodwill exclusively belongs to SESTA and
that AFE's use of the SES Marks will inure solely to the benefit of SESTA.

 

5.3.AFE acknowledges that the maintenance of SESTA’s quality standards for
services and products which bear the SES Marks are material conditions of this
Agreement and that SESTA is relying upon AFE's representation and warranty that
they will use the SES Marks only in a manner approved by SESTA and consistent
with such quality standards. Without limitation on the foregoing, AFE agrees
that it shall comply with each of the following (collectively, “SESTA
Standards”):

 

5.4.AFE agrees that it will use reasonable efforts to comply with all conditions
set forth in writing from time-to-time by SESTA with respect to the style,
appearance and manner of use of the SES Marks. In addition, upon SESTA's
request, AFE shall place all notices reasonably acceptable to SESTA on any SES
Mark usage and any marketing, advertising, or promotional materials bearing the
Marks to identify the licensed use under this Agreement and the proprietary
rights of SESTA in such SES Marks;

 

5.5.All marketing, advertising and promotional material shall be subject to
review from time to time by SESTA with respect to, but not limited to, content,
style, appearance, and composition;

 

5.6.AFE will use and display the SES Marks only in a form and style which do not
defame, disparage, dilute, place in a bad light, or otherwise injure SESTA, any
Affiliate of SESTA, or any owner, officer, or director of SESTA or any of their
respective Affiliates;

 

5.7.AFE will not represent in any manner that it has any ownership interest in
the SES Marks or any goodwill associated therein. AFE will not represent in any
manner that it has any rights in or to the SES Marks other than as set forth in
this Agreement;



 Page 7 of 29

 



5.8.AFE further agrees that it will not apply for nor seek to obtain trademarks,
service marks, registrations or any other property rights in the SES Mark or any
other intellectual property owned by SESTA as of the date of this Agreement;

 

5.9.AFE agrees that if they receive knowledge of any usage or exploitation of
the SES Marks by any person or entity other than AFE, AFE Affiliates, or AFE
sub-licensees or SESTA, that AFE has a belief that the use is not approved of by
SESTA, or of other confusingly similar marks, AFE will promptly call such fact
to the attention of SESTA in writing and shall assist SESTA in any enforcement
action SESTA may elect to bring it its sole and absolute discretion; and

 

5.10.AFE shall undertake any corrective actions requested by SESTA in order to
comply with SESTA’s quality standards in a timely and professional manner and
shall provide SESTA with such evidence of compliance as SESTA may reasonably
request.

 



5.11.AFE agrees that:

 

5.11.1.During the Term and thereafter, AFE will respect the SES Marks, trade
names, domain names or other intellectual property right pertaining to the SES
Marks in the Territory or anywhere in the world, and will not aid or assist any
third person or entity in doing so;

 

5.11.2.AFE will not harm, misuse or bring into dispute the SES Marks in the
Territory or anywhere in the world;

 

5.11.3.AFE will use and exploit the SES Marks only in accordance with the terms
and intent of this Agreement; and

 

5.11.4.AFE will comply with all laws and regulations relating or pertaining to
the use or exploitation of the SES Marks and shall maintain SESTA’s quality
standards for the goods and services provided by AFE which bear or are related
to or are in connection with the SES Marks, and shall comply with any regulatory
agencies which shall have jurisdiction over the SES Marks.

 

5.11.5.AFE’s use of SES Marks will be subject to SESTA approval and according to
SESTA’s standards.

 

6.Assignment

 

6.1.This Agreement shall be binding upon the Parties hereto and the successors
to substantially the entire assets and business of the respective Parties
hereto. This Agreement shall not be assignable by either Party without the prior
written consent of the other Party (not to be unreasonably withheld); provided,
however, this Agreement shall be assignable by either Party to a successor to
substantially all of the assets and business of such Party, provided such
successor is not a competitor of SES or SESTA. Any and all assignments of this
Agreement or of any interests therein not made in accordance with this section
shall be void.

 

 Page 8 of 29

 



6.2.The Parties acknowledge that the harm that would be caused by a breach of
this Agreement would be difficult, or potentially impossible, to calculate, and
accordingly, each Party and its Affiliates shall be entitled to specific
performance, injunction or other equitable remedy, to compel compliance with the
provisions of this Agreement.

 

7.Default and Termination

 

7.1 Term. The “Term” of this Agreement shall commence on the Effective Date and
shall continue for twenty (20) years or until any such time this Agreement is
terminated, or there is any other termination in accordance with this section.
This Agreement can be renewed or terminated upon mutual written consent of the
Parties at any time.

 

7.2 Suspension. In the event of a dispute between the Parties, both Parties
shall continue the performance of this Agreement in all aspects. Notwithstanding
the foregoing, if such dispute poses significant adverse impact on the
performance of this Agreement in all aspects, either Party may suspend the
performance of this Agreement (other than performance of a financial obligation)
pending resolution of the dispute but must comply with the dispute resolution
process in Section 11.16 before doing so.

 

7.3 Termination Following Breach of this Agreement. If either Party shall be in
default of, or otherwise breaches, any obligation hereunder resulting in a
failure to substantially achieve the purpose of the Agreement by the other
Party, then the other Party may give written notice to the defaulting Party
specifying the claimed particulars of such default and in the event the
defaulting Party shall not have remedied such default within ten (10) days in
the case of a monetary default, and thirty (30) days for a non-monetary default,
after the date of such notice (or such a longer period of time to be approved in
the sole discretion of, and in writing by, the non-defaulting Party, if such
failure is capable of being cured and the defaulting Party is proceeding
diligently to cure such default), the non-defaulting Party shall have the right
thereafter to immediately terminate this Agreement by giving written notice to
the defaulting Party to that effect.

 

7.4Termination Following Termination of AFE Shareholders Agreement. If the AFE
Shareholders Agreement is lawfully terminated as a consequence of (i) a breach
of the AFE Shareholders Agreement by a party other than an Affiliate of SESTA;
or (ii) AFE being wound up by an order from a court, then SESTA may terminate
this Master Technology Agreement at any time.

 

7.5Termination following Insolvency or Bankruptcy. A Party may terminate this
Agreement immediately by written notice upon the act of the other party
admitting in writing its inability to pay its debts generally as they become
due, filing a petition in bankruptcy or under any other insolvency act, making
an assignment for the benefit of creditors, or upon a petition in bankruptcy, or
for the appointment of a receiver being filed against it, failing to have the
petition or appointment dismissed or vacated within sixty (60) days from the
date thereof.

 

7.6Termination following failure to achieve Key Performance Milestones. SESTA
may terminate this Agreement at any time in its absolute discretion if AFE fails
to achieve any of the following key performance milestones (“Key Performance
Milestones”):

 

 Page 9 of 29

 



7.6.1.within 12 months of the date of this Agreement, or within such extended
timeframe as agreed in writing by the parties, raise debt or equity capital of
at least A$10 million.

 

7.7 Implications of Termination. Except as otherwise expressly provided, any
termination of this Agreement shall not release a Party from any claim of the
other Party accrued hereunder or under the AFE Shareholders Agreement prior to
the effective date of such termination nor from its obligations under a PLA
except to the extent that PLA is terminated in accordance with its terms. For
the avoidance of doubt, termination of this Agreement will have no effect on a
PLA in force prior to the date of termination.

 

7.8 Survival. The obligations of the Parties pursuant to clauses 2.1.11, 7.7, 8,
9 and 11 of this Agreement shall survive any termination of this Agreement.

 

8.Indemnification

 

8.1 Each Party agrees to hold harmless, defend, and indemnify the other Party
and its managements, directors, employees, agents, Affiliates, successors and
assigns (the “ Indemnified Parties”) from any and all claims, causes of action,
losses, costs, injuries or deaths, liabilities, damages and any and all
expenses, including without limitation, reasonable attorney’s fees, incurred by
Indemnified Parties, or the expenses and fees arising out of or relating to any
misrepresentation or false warranty expressly made by a party in clause 11.2
(Representations) or 11.3(SESTA Representation) of this Agreement. Such
indemnification obligation shall be effective throughout the Term and shall
survive the termination or expiration of this Agreement.

 

8.2 SESTA agrees to hold harmless, defend, and indemnify the other party and its
managements, directors, employees, agents, Affiliates, successors and assigns
(the “AFE Indemnified Parties”) from any and all claims, causes of action,
losses, costs, injuries or deaths, liabilities, damages and any and all
expenses, including without limitation, reasonable attorney’s fees, incurred by
AFE Indemnified Parties, or the expenses and fees arising out of or relating to
any claim made by a third party in relation to a PLA between SESTA and the third
party licensee facilitated by AFE. However, this obligation does not extend
unconditionally to those of the AFE Indemnified Parties whose willful act or
negligence has contributed to the amount of the claim, in that the obligation to
indemnify in those circumstances will be limited to the extent that the amount
of the claim exceeds the damages flowing from the relevant willful act or
negligence.

 

8.3 AFE agrees to hold harmless, defend, and indemnify the other party and its
managements, directors, employees, agents, Affiliates, successors and assigns
(the “SESTA Indemnified Parties”) from any and all claims, causes of action,
losses, costs, injuries or deaths, liabilities, damages and any and all
expenses, including without limitation, reasonable attorney’s fees, incurred by
SESTA Indemnified Parties, or the expenses and fees arising out of or relating
to any claim made by a third party in relation to the facilitation by AFE of a
PLA between SESTA and the third party licensee to the extent it arises from
AFE's failure to comply with its obligations under this Agreement.  However,
this obligation does not extend unconditionally to those of the SESTA
Indemnified Parties whose willful act or negligence or failure to comply with
its obligations under this Agreement or entry into a PLA on terms not
substantially similar to the reference PLA (“Contributing Act or Omission”) has
contributed to the amount of the claim, in that the obligation to indemnify in
those circumstances will be limited to the extent that the amount of the claim
exceeds the damages flowing from the relevant Contributing Act or Omission.

 

 Page 10 of 29

 



9.Confidentiality

 

9.1 Except as hereinafter provided, the provisions of this Agreement and all
Confidential Information which come into the possession of a Party, or its
Affiliates, in connection with the performance hereof, and any other
Confidential Information, may not be communicated to third parties without the
other party's consent. However, a Party shall have the right to disclose such
Confidential Information without further consent:

 

(a)to Affiliates of the Party or their employees, provided such disclosure is
solely to assist such person in performing the functions for which they were
engaged in connection with any Project or otherwise to perform the Party's
obligations under this Agreement or a PLA, and such persons undertake to keep
such information or documents under terms of confidentiality equivalent to this
Section 9, and provided further that a list of such persons receiving
information pursuant to this section is provided to the other Party and is
updated at least every thirty (30) days;

 

(b)to legal counsel, accountants, financial advisers, lenders, other
professional consultants, and insurance underwriters for a Party, provided such
disclosure is solely to assist such person in performing the functions for which
they were engaged in connection with any Project or otherwise to provide advice
in connection with this Agreement, and such persons undertake to keep such
information or documents under terms of confidentiality equivalent to this
Section 9;

 

(c)if required by any court of law or any law, rule, or regulation having
jurisdiction over a Party, or if requested or required by an agency of any
government having or asserting jurisdiction over a Party, and having or
asserting authority to require such disclosure in accordance with that authority
or pursuant to the rules of any recognized stock exchange or agency established
in connection therewith, provided, that a Party making such a required
disclosure shall make good faith efforts to advise the other Party of the same
as soon as reasonably practicable, and shall make reasonable efforts to secure
protective treatment for the disclosed information and with respect to any
disclosure requirements of any recognized stock exchange, shall cooperate with
the non-disclosing Party regarding the information to be disclosed; or

 

 Page 11 of 29

 



(d)to the extent any such information or document has (i) been independently
developed by the Party, (ii) has been acquired from a third party who has no
obligation of confidentiality or non-use in regards to the SGT, or (iii) entered
the public domain other than through the fault or negligence of any Party hereto
or a breach of a third party’s confidentiality obligations (for this purpose any
disclosure by a person contemplated by Section 9.1(a) shall be deemed to be the
fault or negligence of such Party).

 

9.2The confidentiality obligations of third parties who receive any information
pursuant to Section 9.1 shall be set forth in a non-disclosure agreement between
AFE and such third party, the form of which shall be approved by SESTA prior to
its execution by the third party. The confidentiality obligations set forth in
such non-disclosure agreement shall expressly survive the termination or
expiration of the agreement. A fully executed copy of such non-disclosure
agreement shall be provided to SESTA by AFE upon request.

 

9.3The Parties acknowledge and agree that AFE has entered into the Agreement
under the condition that SGT, the Know-How and all other relevant intellectual
property will be protected by AFE and that AFE shall protect all Confidential
Information of SESTA, including as related to SGT, Improvements and Know-How,
and ensure that all such information is not transmitted to third parties except
as expressly permitted under this Agreement or a PLA and is returned to SESTA at
the end of the Term or upon liquidation of AFE and is not used by AFE except as
specifically authorized under this Agreement or under a PLA which continues
beyond the expiry or termination of the Term. The Parties agree that a breach of
the confidentiality obligations of this Section 9 would constitute material
breach of this Agreement, and thus result in termination of this Agreement
pursuant to Section 7.3, except, however, that to the extent AFE shall not be
responsible if Confidential Information is disclosed to or by any third party by
reason not directly or indirectly attributable to AFE.

 

10.Miscellaneous

 

10.1Notice. The addresses of the Parties hereto are as follows, but either Party
may change its address for the purpose of this Agreement by notice in writing to
the other Party:



 



To AFE: Australian Future Energy Pty Ltd     Address: Level 10, 10 Market
Street, Brisbane     Post Code: 4000     Email: k.parker@ausfutureenergy.com.au
    For the attention of:  Kerry Parker, Chief Financial Officer









 Page 12 of 29

 





To SESTA: SEST Australia Pty Ltd     Address: c/- Crowe Horwarth, Level 16, 120
Edward Street, Brisbane, Qld     Post Code: 4000     Email:
chris.raczkowski@synthesisenergy.com     For the attention of: Chris Raczkowski,
SES Asia President     To SES: Synthesis Energy Systems Technologies, LLC,    
AND       Address: Three Riverway, Suite 300, Houston, Texas     Post Code:
77056     Email: delome.fair@synthesisenergy.com     For the attention of:
President and CEO 







 

In the event notices, statements, payments received under this Agreement by a
Party hereto are sent by certified or registered mail to the Party entitled
thereto at the address provided for in this Agreement, they shall be deemed to
have been given or made as of the date so mailed, and if sent by wire then as of
the date transferred.

 

10.2Representations and Warranties. Each party represents and warrants to the
other that:

 

(a)it is an entity duly formed, validly existing, and in good standing and has
all requisite power and authority to make, execute and deliver this Agreement
and to consummate the transactions contemplated hereby;

 

(b)the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, have been duly approved
and authorized by all necessary corporate actions on its behalf;

 

(c)neither the execution and delivery of this Agreement by it nor the
consummation by it of the transactions contemplated hereby, will constitute a
violation of, or be in conflict with: (i) any judgment, decree, order,
regulation or rule of any governmental authority; (ii) any law, regulation or
order of any governmental authority; or (iii) any agreement entered into with a
third party or any third party's rights including intellectual property and
moral rights; and

 

(d)it has the full right to grant the rights, assignments and licenses granted
by it in this Agreement.

 

10.3SESTA Representations. SESTA further represents and warrants to AFE for the
Term of this Agreement that it has a right to license all rights, title and
interest in and to SGT and will use its commercially reasonable efforts under
the terms of this agreement to provide a PLA for the SGT to Projects in the
Territory and that as of the Effective Date there are no disputes, conflicts,
claims (actual or threatened), actions, litigation, arbitrations, suits,
proceedings, judgments, or decrees existing, or to its knowledge pending or
threatened, by or against, or affecting or relating to the SGT or Know How use
or promotion of the SGT or Know How as contemplated by this Agreement.

 

 Page 13 of 29

 



10.4Governing Law; Forum. This Agreement and the transactions contemplated
hereby (including all claims or causes of action (whether in agreement or tort)
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement, or such transactions)
and the legal relations among the parties shall be governed and construed in
accordance with the laws of the State of Queensland, Australia, excluding any
conflicts of law rule or principle that might refer construction of such
provisions to the laws of another jurisdiction. All of the parties hereto
consent to the exercise of jurisdiction by the courts of the State of
Queensland, Australia for any dispute. Each party hereto waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any dispute.

 

10.5Severability; Compliance with Law. If one or more provisions of this
Agreement should be held invalid for any reason whatsoever by any court,
administrative agency, or arbitration board, such provision or provisions shall
be severed from this Agreement and the remainder of the Agreement shall remain
in effect. None of the provisions of this Agreement shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material statute, law
or ordinance, the latter shall prevail; but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within the legal requirements and the remainder of the Agreement
shall remain in effect without modification. Each Party agrees to comply with
all applicable laws and regulations as well as appropriate business standards
when conducting activities under this Agreement. This obligation shall apply to
the activities of employees of such Party in their relations with employees of
the other Party, including, but not be limited to, establishing precautions to
prevent its employees from making, receiving, providing or offering any
substantial gifts, extravagant entertainment, payments, loans or other
considerations. Without limitation to the foregoing, each Party agrees that it
shall not furnish, deliver, or release the technology, services, software, or
commodities made available to it hereunder to any individual, entity, or
destination, or for any use, except in full accordance with all applicable laws,
regulations, and requirements of home countries (or districts) with respect to
export control and trade sanctions. Each Party will comply with all prohibitions
on transactions with or transfers to the nations or governments where the
parties located in or operated from, subject to comprehensive economic sanctions
of all home countries (or districts), and prohibitions on transactions with or
transfers to entities or individuals identified on the government’s List of
Specially Designated Nationals and Blocked Persons (relevant Bureau) and Denied
Persons List and Entity List (relevant Bureau) of the home countries
(districts). Each Party agrees and understands it shall be responsible for
ongoing compliance with all such applicable laws, regulations, and requirements.

 

 Page 14 of 29

 



10.6Entire Agreement. This Agreement (including all schedules and attachments,
which are a part hereof), embodies the entire understanding between the Parties
as to its express subject matter, and any prior or contemporaneous
representations, warranties or arrangements between the Parties relating hereto,
either oral or written, are hereby superseded.

 

10.7Publicity. Neither Party will make any announcement of any kind, oral or
written, public or private, to any external party, including the media,
governments or financial institutions, regarding this Agreement without the
prior written consent of the other Party, except to the extent required by any
court of law or any law, rule, or regulation having jurisdiction over a Party,
or if requested or required by an agency of any government having or asserting
jurisdiction over a Party, and having or asserting authority to require such
disclosure in accordance with that authority or pursuant to the rules of any
recognized stock exchange or agency established in connection therewith.

 

10.8Headings. The headings in this Agreement are for informational purposes and
should not be construed as altering the terms of the Agreement.

 

10.9Independent Status of Parties. The Parties enter into this Agreement solely
on their own behalf and not on behalf of any other person or entity. No party is
a third party beneficiary of this Agreement. Each party shall act as an
independent Agreement or and shall not bind nor attempt to bind the other party
to any Agreement, or any performance of obligations outside of this Agreement.
Nothing contained or done under this Agreement shall be interpreted as
constituting either party the agent of the other in any sense of the term
whatsoever.

 

10.10Interpretation. The choice of words used in this Agreement shall be deemed
to be wording chosen by both Parties to express their mutual intent and
agreement. Each Party acknowledges that it has had adequate opportunity and
bargaining strength to review, negotiate, and revise this Agreement.

 

 



 Page 15 of 29

 



10.11Waiver. No waiver of any right or rights under this Agreement shall be of
any effect or binding upon either Party unless such waiver is in writing and is
signed by an authorized representative of the Party so waiving such right or
rights. Further, no waiver of any right or rights under this Agreement shall be
deemed a waiver of, acquiescence in or consent to any other breach or default
occurring at any time.

 

10.12Modification. No changes, alteration or amendment of this Agreement shall
be of any force or effect unless it is in writing, executed by authorized
representatives of both Parties and such writing expressly states that it is to
be an alteration or amendment of this Agreement.

 

10.13No Third Party Beneficiaries. Nothing in this Agreement is intended nor
shall it be construed to give any person, other than the Parties hereto and
their respective successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provisions hereof.

 

10.14Remedies. The Parties acknowledges that money damages would be an
inadequate remedy for the damages of a Party arising from the breach of this
Agreement by the other Party, and that the harm that would be caused by a breach
of this Agreement would be difficult, or potentially impossible, to calculate.
Therefore, the Parties agree that either Party shall be entitled to other
remedies, including injunction, specific performance or other equitable
remedies, in the event of any breach or threatened breach of the provisions of
this Agreement by the other Party.

 

10.15Force Majeure. Time and diligence of the Parties are of the essence to this
Agreement, it being understood that in the event of any act of God, war,
insurrection, strike or wildcat labor disturbance, or act or occurrence solely
outside the direction or control of the Parties, which occasions some delay, the
time periods set forth hereunder shall be extended for the duration of such act
or occurrence.

 

10.16Disputes. The Parties agree to comply with the following dispute resolution
procedure in relation to any dispute arising in connection with this Agreement:

 

(a) Where a dispute arises between the Parties, the person complaining (the
"complainant") must give the other Party a written notice stating:

 

(i)the nature of the dispute;

 

(ii)what outcome the complainant is seeking;

 

(iii)what action the complainant believes will settle the dispute.

 

(b) The Parties must make every reasonable effort to resolve the dispute
including escalating the dispute to senior management.

 

(c) If the Parties are unable to reach a resolution of the dispute within
fourteen (14) days of notice being given, then either Party may, by notice to
the other Party, advise that the dispute should be resolved by arbitration in
accordance with paragraph (d).

 



 Page 16 of 29

 

(d) All disputes arising out of or in connection with the present contract shall
be finally settled under the Rules of Arbitration of the International Chamber
of Commerce by one or more arbitrators appointed in accordance with the said
Rules. The parties agree the chosen language will be English and the arbitration
is to take place in Brisbane, Queensland, Australia.

 

11.Taxes

 

11.1(Taxes) Each Party is responsible for any taxes or fees imposed on any
payment by AFE to SESTA under this Agreement, including, without limitation, for
business tax, and income tax imposed on Licensee.

 

11.2(Withholding tax) AFE shall be entitled to deduct the sums required to pay
any withholding taxes demanded by any taxation authority from payment to SESTA,
so that SESTA receives an amount net of such withholding taxes. If AFE does
deduct such amounts, it shall pay such sums to the relevant taxation authority
within the period for payment permitted by law, and furnish SESTA with evidence
of payment to the relevant tax authority of the relevant amount.

 

11.3(Definitions) In this clause, “GST” and “GST Law” have the meanings given in
A New Tax System (Goods & Services Tax) Act 1999. Any other words defined in the
GST Law have the same meaning in this clause unless otherwise indicated.

 

11.4(Amounts specifically described as GST inclusive) The following provisions
of this clause do not apply if the consideration for a supply is specifically
described as GST inclusive under another provision of this Agreement.

 

11.5(Amounts are GST exclusive) The parties agree that the consideration
required by any other clause of this Agreement to be paid or provided for a
supply does not include any amount for GST.

 

11.6(Gross up of consideration for GST) If anyone makes a taxable supply under
this Agreement the consideration for that taxable supply (but for the
application of this clause) (“GST exclusive amount”) is to be increased by the
GST payable by the supplier on that supply (“GST charge”). The recipient of a
taxable supply in addition to and at the same time as it is required to pay or
provide the GST exclusive amount must also pay to the supplier an amount equal
to the GST charge. The recipient must pay the GST charge for a taxable supply
without any deduction or set off.

 

11.7(Tax Invoice) However, despite the previous paragraph, a recipient is not
required to pay any part of the GST charge for a supply until it has been given
a tax invoice or an adjustment note for the supply.

 



 Page 17 of 29

 



11.8(Reimbursements) Where an amount payable under this Agreement is a
reimbursement or indemnification worked out by reference to a cost or expense
incurred or loss or damage suffered by the person entitled to the payment
(payee), then the amount to be paid must be reduced by the amount of any input
tax credit to which the payee is entitled for that cost, expense, loss or damage
and if the payment is consideration for a taxable supply by the payee is to be
increased by the amount of GST which the payee must pay in relation to that
taxable supply.

 

11.9(Adjustments) If an adjustment event happens in relation to any taxable
supply which is made under or in connection with this Agreement then the
consideration for that supply is to be changed as follows:

(a) if the adjustment event results in the supplier of that supply having an
increasing adjustment the recipient of the supply must pay to the supplier an
amount equal to that increasing adjustment; and

 

(b) if the adjustment event results in the supplier of that supply having a
decreasing adjustment the supplier of the supply must pay to the recipient an
amount equal to that decreasing adjustment.

 

11.10(Groups) References to GST payable by a person for a supply made by them
include GST payable by a representative member for a GST group in relation to
the relevant supply and input tax credits to which a person is entitled in
relation to a supply include input tax credits to which a representative member
for a GST group is entitled in relation to the that supply.

 

 

 

 

[Signature Page Follows]

 



 Page 18 of 29

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 





 





SYNTHESIS ENERGY SYSTEMS TECHNOLOGIES, LLC,         By:  /s/ Chris Raczkowski  
  Name: Chris Raczkowski     Title:  Asia President     Date:  May 10, 2017    
  SEST AUSTRALIA PTY LTD         By:  /s/ Chris Raczkowski     Name of Director:
Chris Raczkowski     By:   /s/ Kerry Parker     Name of Director  
/Secretary:             Kerry Parker     Date:   May 10, 2017       AUSTRALIAN
FUTURE ENERGY PTY LTD         By:    /s/ Edek Choros     Name of Director: Edek
Choros     By:     /s/ Richard Barker     Name of Director   /Secretary:   
Richard Barker     Date:    May 10, 2017



 

 

 



 Page 19 of 29

 

Appendix A

 

Definitions

 

The following words and phrases have the meanings set forth below where used
herein with initial capital letters.

 

-“AFE Shareholders' Agreement” means the Shareholders' Agreement of Australian
Future Energy Pty Ltd. dated on or about the date of this Agreement.

 

-“AFE Objective” is for AFE to become the leading company in Australia providing
and operating efficient clean energy centers in Australia by deploying SGT into
its Projects and leveraging the combined expertise of AFE and SES to secure
ownership positions in coal resources, raise the development funds required to
build energy and chemical (“Projects”), finance the acquisition of the coal
resources and construction of Projects and thereby transform such coal resources
into much more valuable energy reserves and energy dense products and to
facilitate deployment of SGT into Projects owned and/or operated by third
parties within the Territory.

 

-“Affiliate”, with respect to a Party, shall mean any entity directly or
indirectly controlling, controlled by or under common control with such Party;
an entity shall be deemed to “control” another entity if the former possesses,
directly or indirectly, no less than 50% voting shares or registered capital, or
the power to appoint or elect the majority of directors or the actual control
rights of the latter.

 

-“Confidential Information” shall mean all oral or written information which is
disclosed by one Party to the other whether before or after the date of this
Agreement, which is designated in writing as confidential or would appear to a
reasonable person to be confidential and which relates to a Party's business
including its technology and Know-How as well as trade secrets, strategic
business or marketing information, business projections, secret processes and
etc., including but not limited to processes, data, formulae, material balance,
control logic, programs, manuals, designs, sketches, photographs, plans,
drawings, specifications, reports, studies, findings, non-patented inventions
and ideas, any data relating to a patent that is not disclosed in a granted
patent, and other information relating to the production, packaging, use,
pricing, or sales and distribution, whether of a technical, engineering,
operational, business or economic nature.

 

-“Effective Date” means the date of this Agreement.

 

-“GTI Fee” is the royalty owed by SESTA to the Gas Technology Institute (GTI)
for each licensed Project which equates to ***% of each License Fee payment
received by SESTA from the Project. The GTI Fee is payable by SESTA to GTI
within 30 days of each actual license fee payment received by SESTA from the
Project.

 

-“Know-How” shall mean all commercial and technical information, including trade
secrets, pertaining to the SGT, including, but not limited to, theses, designs,
drawings, blueprints, specifications, test data, charts, fabrication techniques,
materials of construction, and formulations, graphs, operating and test
procedures, shop practices and instruction manuals.

 

-“Licensor” is SESTA or its designated Affiliate.

 



 Page 20 of 29




*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 

 

 





-“Licensee” is the legal entity owning and responsible for operating each site
specific Project which enters into a PLA.

 

-“Project License Agreement” or “PLA” means an agreement between SESTA and the
Project owner/s that includes the necessary technology rights for the operation
of a Project in the Territory (or outside of the Territory, if applicable). Each
Project will require a valid PLA which grants a licensed right to operate the
proposed Project to produce a defined quantity of Syngas.

 

-“Process Design Package” or “PDP” is a body of engineering work prepared by
SESTA which grants the site specific SGT process design parameters for the
Project and is utilized by the Project’s selected engineer or engineering,
procurement, and construction (“EPC”) contractor to complete a detail design
suitable for construction of the gasification system for the Project.

 

-"Project" means a project that involves the use of the SGT for the
establishment, development and/or operation and maintenance of a Syngas
production plant in the Territory (or outside of the Territory, if applicable)
and may be a Project to which AFE or any of its Affiliates is a party or a
Project for which AFE or any of its Affiliates facilitates a licence between
SESTA and the Project owner/s.

 

-“SES Intellectual Property” means all present and future intellectual and
industrial property rights conferred by statute, at common law or in equity and
wherever existing, including the patents, patent applications, copyrights,
copyrightable works, registered designs, inventions, improvements, trade
secrets, Know-How, drawings, plans, material specifications, dimensions,
tolerances, processes, prototypes, assembly procedures, quality control
procedures, other technical information, and data or other intellectual property
rights owned by, created by SESTA, or licensed to SESTA and related to the SGT,
which includes, inter alia, “SES Gasification Technology” or “SGT” and the
Know-How.

 

-“SGT” shall include SES Intellectual Property, Know-How, trade secrets and
methods licensed to SESTA or developed by SESTA and its Affiliates for its
advanced fluidized bed gasification technology, which was initially based upon
the U-Gas® technology licensed by SESTA and Affiliates from GTI, and which has
been further developed through additional improvements, Know-How and patents
developed by SESTA and Affiliates through industry experience of SESTA and
Affiliates gained from developing, designing and operating projects in China and
from designs by or for SESTA and its Affiliates in their development of projects
globally.

 

-“SGT License Fee” means a royalty payable by a Project to SESTA based on the
daily capacity of Syngas for which a Project is to be designed under a PLA.

 

-“SGT Proprietary Equipment” means the collection of equipment fundamental to
the performance of SGT in the Projects such as gasifier reactor, cyclones, fines
management, ash discharge, heat recovery steam generator (HRSG) and
miscellaneous specialty valves as further defined in Appendix D.

 

-“SES Marks” means any trademark or service mark owned or created by SESTA or
its Affiliates, or licensed to SESTA and used with SGT and listed on Appendix C
including any new trademark or service mark notified in writing by SESTA or its
Affiliates from time to time as being included in Appendix C.

 

 Page 21 of 29

 



-“Shared License Fee” means ***% of all SGT License Fees net of the GTI Fee and
actually received by SESTA from each Project.

 

-“Synthesis Gas” or “Syngas” means a mixture of CO, H2, CH4 and CO2 produced
using the SGT process. Syngas capacity from the SGT may be licensed as a defined
daily quantity of CO + H2 or CO + H2 + CH4, the details of which must be spelled
out in a PLA.

 

-“TNDA” is a standard form non-disclosure agreement used by SESTA prior to
completion of a PLA for a Project which is intended to protect technically and
competitively sensitive confidential information related to the SGT.

 

-“Technical Services” means the basic technical services to be performed by the
Licensor under a separate Technical Services Agreement between the Licensee and
the Licensor, the minimum scope of these basic Technical Services will be
defined for each project in the PLA.

 

-"Term" has the meaning given to it in clause 6.1 of this Agreement.

 

-“Territory” shall mean Australia.

 

 



 Page 22 of 29



*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 



Appendix B

 

SGT License Fee Calculation Methods

 

 

Each PLA for a Project will include a License Fee which is a royalty based on
the daily capacity of Syngas for which the Project is to be designed. SESTA,
AFE, and their Affiliates, will use all reasonable efforts to maximize the
License Fee for each PLA.

 

 

 

License Fees will be based on Syngas capacity and will generally utilize the
following calculation method where SGP = Syngas Capacity Price per NCM; NCM =
Normal Cubic Meters and HR = Hours:

 

License Fee = NCM x 24 HR x SGP

 

The parties recognize that syngas is utilized for a variety of markets such as
but not limited to power generation, DRI steel chemicals, ammonia/urea,
substitute natural gas, and transportation fuels such as diesel and gasoline and
that the value of the SGT syngas generation technology enables usage of low
quality coal resources for syngas production for these markets. The parties will
negotiate to establish an appropriate SGP for each market based on the potential
value the SGT offers.

 

_____________________

 



 Page 23 of 29

 



Appendix C

 

SES Marks

 

1.SES logo

1.1English logo





 [ses.jpg]

 

2.SES slogan

2.1Unlocking value through clean energy technology.

 

3.U-GAS trademark

3.1U-GAS®

 

 



 

 



 



 Page 24 of 29

 

Appendix D


EQUIPMENT SUPPLY OUTLINE

 

 

 

 

 

1.SES will provide key proprietary equipment pieces to assure that they are
designed and fabricated with the most up-to-date technical design information
and with careful attention to critical details. SES’ primary goal is to assure
that all current operating and design experience known to SES is properly
included in these key equipment pieces so that LICENSEE’S plant will minimize
its time to mature operation and experience the highest availability and
operability.

 

 

2.Equipment to be supplied by SES will include:

 

a)Feed Hoppers and Valves

 

b)Screw Feeders

 

c)Gasifier including internals, with refractory specifications and installation
procedures

 

d)Heat recovery steam generator and its associated steam drum

 

e)Primary and secondary cyclones, including dip legs and refractory

 

f)High temperature ash cooler and screw

 

g)Ash hoppers and Valves

 

h)Low temperature ash cooler

 

i)High efficiency cyclone

 

j)The syngas filter

 

k)Fines handling hoppers and valves

 

l)Syngas Scrubber

 

 

3.Pricing, terms and conditions for the supply of each item, including schedule
and warranties, will be developed during the Process Design Package work as
design information for each becomes available. These terms and conditions will
be comparable to those of other equipment pieces and will be developed in
consultation with LICENSEE.

 



 Page 25 of 29

 





Appendix E

 

Sample SESTA TNDA for SGT Projects

 

Note: The following non-disclosure agreement (TNDA) is a sample agreement
intended for business activities and projects in Australia which require SGT
confidential information. The terms and conditions of this agreement are subject
to updates and modifications by SESTA from time to time.

 

Agreement made this [DATE]

 

 

 

Between Synthesis Energy Systems Technologies, LLC (“SES”) and

 

 

 

[COUNTERPARTY] (“Recipient”)

 

 

SES has developed, licensed or otherwise acquired proprietary technical
information relating to coal gasification technology, the manufacture of
synthesis gas in a proprietary process and its integration with adjacent
technologies for: i) the production of clean synthesis gas, ii) the production
of hydrogen, iii) the production of chemicals, iv) the production of
transportation fuels, and v) the production of electric power, vi) coal
preparation and feeding, vii) ash discharge viii) particulate recycling, control
and removal, and ix) enhanced methanol production (the “SES Technology”).

 

Recipient desires to obtain from SES sufficient technical information for the
purpose of enabling Recipient to collaborate with SES, evaluate such
collaboration, provide technical services or technical support services to SES,
or enter into any business or technical relationships with SES (the “Purpose”).

 

SES is willing to make available to Recipient such of SES's technical
information as in SES’s opinion will be useful to Recipient for the Purpose, on
the basis set forth in this letter agreement (this “Agreement”).

 

In consideration for the mutual covenants contained herein and the other good
and valuable consideration to be provided hereunder, the parties hereby agree as
follows:

 

1.       For purposes of this Agreement, “SES Confidential Information” means
any and all technical or other information disclosed to or obtained by Recipient
(including, without limitation, all information comprising or relating to the
SES Technology), directly or indirectly, by SES or its affiliates under this
Agreement, whether disclosed orally, in writing, visually or electronically. SES
Confidential Information shall also include any such information that is or may
be combined with any other information by Recipient and any evaluations thereof
prepared by or on behalf of Recipient. Notwithstanding the foregoing, SES
Confidential Information shall not include any information (i) that is or
hereafter becomes, through no fault of Recipient, generally available to the
public or otherwise a part of the public domain by publication or otherwise;
(ii) that Recipient can demonstrate was received by it from a third party having
the right to disclose the same without any restriction on disclosure and who did
not receive it directly or indirectly from SES, its parent, affiliates or their
successors in interest in violation of any confidentiality obligation to SES or
any of them; or (iii) that Recipient can demonstrate was already lawfully in its
possession at the time of receipt from SES or hereafter developed by Recipient's
employees who did not have access or recourse to any SES Confidential
Information, provided that information disclosed under or as a result of this
Agreement shall not be deemed to be within the foregoing exceptions merely
because such information is embraced by more general information in the public
domain or in the possession of Recipient, nor will a combination of features be
deemed within the foregoing exceptions merely because individual features are in
the public domain or in Recipient’s possession unless the combination itself is
in the public domain or in Recipient’s possession.

 



 Page 26 of 29

 

2.       Recipient will not itself, nor will it permit any other person, to
publish, copy or reproduce in any form or manner, nor disclose the SES
Confidential Information, in whole or in part, directly or indirectly, to any
third party (including without limitation to any contractor, affiliate, agent,
government agency, or customer) without the prior written consent of SES.
Recipient agrees that Recipient will limit access to SES Confidential
Information to only those employees of the Recipient who are needed for the
Purpose and who have undertaken obligations of confidentiality and limited use
no less restrictive than those set forth in this Agreement, and provided that
Recipient will advise each such person of the confidential nature of SES
Confidential Information and of the obligations of this Agreement. Recipient
will be responsible for any breach of the terms of this Agreement by any person
receiving SES Confidential Information directly or indirectly from Recipient.

 

3.       Recipient will employ at least the same degree of care in protecting
the SES Confidential Information as it employs in protecting its own
confidential information of similar import, but not less than a reasonable
degree of care. Without limiting the foregoing, Recipient will not copy any SES
Confidential Information, except as may be required for the Purpose, and will
store such SES Confidential Information in a secure place.

 

4.       Recipient agrees that Recipient will not directly or indirectly use or
permit the use of the SES Confidential Information for any purpose other than
the Purpose.

 

5.       In the event that Recipient receives an order to disclose all or any
part of the SES Confidential Information under the terms of a subpoena or order
issued by a court or by a governmental body, Recipient agrees (i) to notify SES
immediately of the existence, terms, and circumstances surrounding such order,
(ii) to consult with SES on the advisability of taking legally-available steps
to resist or narrow such order, (iii) cooperate, at its own expense, with any
legally-available steps taken by SES to resist or narrow such order, and (iv) if
disclosure of such SES Confidential Information is required to prevent Recipient
from being held in contempt or subject to other penalty, to furnish only such
portion of the SES Confidential Information as, in the written opinion of
Recipient’s counsel (reasonably satisfactory to SES), it is legally compelled to
disclose, and (v) to exercise its best reasonable efforts to obtain an order or
other reliable assurance from such court of governmental body that confidential
treatment will be accorded to the SES Confidential Information.

 

6.       At SES’s request and in any event upon termination of this Agreement,
Recipient shall return or procure the return to SES of all documents and
materials furnished to it by SES, and any other documents prepared by the
Recipient or its representatives, incorporating any SES Confidential Information
and shall destroy all copies or other documents and materials that contain,
reflect or are derived from SES Confidential Information, whether the same be in
the possession of Recipient or of any person who has received the SES
Confidential Information from the Recipient.

 



 Page 27 of 29

 

7.       Recipient agrees to disclose promptly to SES any inventions,
improvements or derivatives which are conceived by any employee of Recipient or
by any third party recipient of SES Confidential Information from Recipient, and
which are based on any SES Confidential Information. Recipient grants to SES
(and shall procure the grant from any such third party if required of) an
exclusive, worldwide, irrevocable, royalty-free license and licensing right to
any and all such inventions, improvements and derivatives, whether patentable or
not, all without accounting to Recipient or any other party.

 

8.       NO REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, IS MADE REGARDING
THE SES CONFIDENTIAL INFORMATION, OR ITS COMPLETENESS, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE. RECIPIENT IS SOLELY RESPONSIBLE FOR DETERMINING
HOW TO USE SUCH INFORMATION IN ITS EVALUATION AND SES DISCLAIMS LIABILITY FOR
ANY LOSS OR DAMAGE THAT MAY OCCUR FROM THE USE OF SES CONFIDENTIAL INFORMATION.
SES SHALL HAVE NO LIABILITY TO RECIPIENT UNDER OR AS A RESULT OF THIS AGREEMENT.

 

9.       Nothing contained herein shall be construed as granting Recipient or
any other party a license under any patent, trade secret or other rights of SES
or its affiliates relating to SES Confidential Information or any other SES
intellectual property. Nothing in this Agreement shall be deemed a commitment by
either party to enter into any license or further agreement. Recipient
undertakes not to create, use, register or seek to register any mark, domain
name, copyright material, patent, design, trade name or trade dress which
incorporates or is confusingly similar to any SES Confidential Information or
other SES intellectual property.

 

10.       Recipient acknowledges and agrees that money damages would be an
inadequate remedy for its breach of this Agreement because of the difficulty of
ascertaining the amount of damages that would be suffered by SES in connection
therewith. Therefore, Recipient agrees that SES shall be entitled to equitable
relief, including injunction and specific performance, in the event of any
breach or threatened breach of the provisions of this Agreement by Recipient, in
addition to all other remedies available to SES at law or in equity.

 

11.       Recipient acknowledges that portions of the SES Confidential
Information may be subject to export control restrictions. Without limitation to
the other restrictions set forth herein, Recipient shall not furnish, deliver,
or release any aspect of the SES Confidential Information made available to it
hereunder to any individual, entity, or destination, or for any use, except in
full accordance with all applicable laws, regulations, and requirements of the
United States with respect to export control and trade sanctions. Recipient
agrees and understands it shall be responsible for ongoing compliance with all
such applicable laws, regulations, and requirements

 

12.       This Agreement constitutes the entire agreement between the parties
and supersede and cancel all prior negotiations, understandings and agreements
between the parties, whether oral or written, regarding the subject matter of
this Agreement or thereof. This Agreement can be amended only by written
document signed by both parties which expressly states that it is to be an
amendment of this Agreement. If any provision of this Agreement is declared void
or otherwise unenforceable, such provision shall be deemed severed from this
Agreement, which shall otherwise remain in full force and effect.

 

13.       This Agreement shall come into effect on the day first written above
and shall continue in full force until terminated at any time by either party by
providing written notice of such termination to the other party. Termination of
this Agreement shall not relieve the Recipient of any obligation hereunder with
respect to SES Confidential Information disclosed to Recipient prior to such
termination and the restrictions set forth in this Agreement shall remain in
full force unless and until such SES Confidential Information ceases to be SES
Confidential Information under Paragraph 1 of this Agreement.

 



 Page 28 of 29

 

14.       The provisions of this Agreement will be for the benefit of and
binding upon each of the parties and their respective successors and assigns,
and will be governed by and construed in accordance with the internal laws of
the State of Texas, USA, without regard to principals of conflicts of laws. The
parties hereby consent to the exclusive jurisdiction of the state and federal
courts located in Harris County, Texas, USA, and agree that any disputes arising
under or related to this Agreement shall be resolved in such courts; provided
that any judgment or order of such courts may be enforced in any court of
competent jurisdiction. Each party hereby further agrees to accept service of
process by registered mail, courier, or any other method for which a delivery
receipt is generated, and hereby waives any jurisdictional or venue defenses
otherwise available to it.

 

15.       Nothing in this Agreement shall prevent SES from applying for
injunctive relief on the grounds of misuse or threatened misuse of SES
Confidential Information or infringement, or threatened infringement of SES's
intellectual property.

 

Please have a duly authorized officer of your company sign two copies of this
letter and return both to SES for execution on behalf of our company. A fully
executed copy will be returned to you and, upon execution by SES, the date first
set forth above shall be the effective date of this Agreement.

 

SYNTHESIS ENERGY SYSTEMS TECHNOLOGIES, LLC



 

By: _____________________________



 

Name:

 

Title:

 

 

 

ACCEPTED AND AGREED:

 

[NAME OF PARTY TWO]

 

 

 

By: _______________________________



 

Print Name:


 

Print Title:

 

 Page 29 of 29

